                                          Case 4:20-cv-00558-JSW Document 45 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TINA GUILDER, et al.,                              Case No. 20-cv-00558-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     UNYQ DESIGN INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 31, 2021, the Court granted Comar Mollé LLP’s request to withdraw as counsel

                                  14   for Defendants. (Dkt. No. 41.) On April 19, 2021, the Court ordered Defendants to file a

                                  15   substitution of counsel by no later than May 12, 2021 and cautioned that failure to retain substitute

                                  16   counsel could result in the Court entering judgment against Defendants. Defendants were served

                                  17   with that Order. (See Dkt. No. 43.) To date, no substitute counsel has made an appearance.

                                  18   Accordingly, Defendants are HEREBY ORDERED to show cause why judgment should not be

                                  19   entered against them for failure to retain substitute counsel. Defendants response to this Order is

                                  20   due by no later than June 28, 2021. If Defendants have not responded or filed a notice of

                                  21   substitution of counsel by that date, the Court will enter judgment against Defendants.

                                  22          Comar Mollé LLP shall serve this Order upon Defendants by June 22, 2021, and file a

                                  23   proof of such service with the Court.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 17, 2021

                                  26                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  27                                                   United States District Judge
                                  28
